Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 2nd day of August, 2007 by and among Sterling Mining Company, a
corporation incorporated under the laws of Idaho (the “Company”), TD Securities
Inc. and Blackmont Capital Inc. (collectively, the “Agents”) on behalf of each
purchaser in the offering by the Company of Units and in connection with the
agency agreement, dated August 2, 2007 (the “Agency Agreement”), between the
Company and the Agents.

The parties hereby agree as follows:

1. Certain Definitions.

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to such terms in the Agency Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Affiliate” means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Toronto are open for the general transaction of business.

“Common Shares” shall mean the Company’s shares of common stock, US$0.05 par
value, and any securities into which such shares may hereinafter be
reclassified.

“Effective Date” shall mean the date a Registration Statement is declared
effective by the SEC.

“Investors” shall mean the Purchasers, Subscribers and the Agents.

“NASD” means National Association of Securities Dealers, Inc.

“Offering” shall mean the private placement offering of Special Warrants in the
provinces of Ontario, the United States and elsewhere in accordance with the
terms of the Agency Agreement.

“Offering Price” shall mean a price of US$3.25 per Special Warrant in the
Offering.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Purchasers” shall mean the purchasers in connection with the Offering and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Restricted Security.



--------------------------------------------------------------------------------

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” shall mean (i) the Unit Shares, (ii) the Warrant
Shares, (iii) the Common Shares and Warrant Shares underlying the Compensation
Options, any (iv) other securities issued or issuable with respect to or in
exchange for Registrable Securities.

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“Regulation D” means Regulation D adopted by the SEC under the 1933 Act.

“Regulation S” means Regulation S adopted by the SEC under the 1933 Act.

“Restricted Security” shall have the meaning ascribed thereto in Rule 144(a)(3)
of the 1933 Act.

“SEC” means the U.S. Securities and Exchange Commission.

“Subscribers” shall mean the subscribers identified in the Subscription
Agreements and any Affiliate or permitted transferee of any Subscriber who is a
subsequent holder of Registrable Securities.

“Special Warrants” means the special warrants of the Company, each Special
Warrant being convertible into one Common Share and one-half of one Warrant.

“Warrants” means the warrants issued by the Company pursuant to the Agency
Agreement, each Warrant entitling the holder to purchase one Common Share of the
Company at a price of US$4.10 per share at any time for 24 months following the
Closing Date.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2. Registration.

 

  (a)

Registration Statements. Promptly following the closing of the purchase and sale
of the securities contemplated by the Subscription Agreements and the Agency
Agreement (the “Closing Date”) but no later than 14 days after the Closing Date,
the Company shall prepare and file with the SEC one or more Registration
Statements on Form S-3 or S-1 (or, if Form S-3 or S-1 is not then available to
the Company, on such form of registration statement as is then available to
effect a

 

2.



--------------------------------------------------------------------------------

 

registration for resale of the Registrable Securities), covering the resale of
the Registrable Securities in an amount at least equal to the aggregate of the
Registrable Securities. Such Registration Statements also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Shares resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Registration Statements (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Agents and their counsel prior to its filing or other submission.

 

  (b) Expenses. The Company shall pay all expenses associated with the
registration, including filing and printing fees, counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws, fees and expenses of one Canadian
counsel and one United States counsel to the Agents, on behalf of the Investors
and the Investors’ expenses in connection with the registration.

 

  (c) Effectiveness.

 

  (i) The Company shall use its best efforts to have each Registration Statement
declared effective by the SEC as soon as practicable, but no later than 90 days
after the Closing date (the “Effectiveness Deadline”). The Company shall notify
the Investors by facsimile or e-mail as promptly as practicable, and in any
event, within three (3) Business Days, after the Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby, if required by the Investors. If
a Registration Statement covering the Registrable Securities is not declared
effective by the SEC by the Effectiveness Deadline the Company will make pro
rata payments to the holder of each Registrable Security as liquidated damages
and not as a penalty, in cash, an amount equal to 5% of the Offering Price of
such Registrable Security on the Effectiveness Deadline. If such Registration
Statement is not declared effective by the SEC within 120 days of the Closing
Date (the “Outside Date”), the Company will make a further pro rata payment to
the holders of each Registrable Security as liquidated damages and not as a
penalty, in cash, an amount equal to 15% of the Offering Price of such
Registrable Security on the Outside Date.

 

  (ii)

No more than three (3) times in any twelve (12) month period for an aggregate of
not more than thirty (30) days, the Company may delay the disclosure of material
non-public information concerning the Company, by suspending the use of any
Prospectus included in any registration statement contemplated by this Section
containing such information, the disclosure of which at the time is not, in the
good faith opinion of the Board of Directors of the Company as evidenced in
writing, in the best interests of the Company (an “Allowed Delay”); provided,
that the

 

3.



--------------------------------------------------------------------------------

 

Company shall promptly (a) notify the Investors in writing of the existence of
(but in no event, without the prior written consent of an Investor, shall the
Company disclose to such Investor any of the facts or circumstances regarding)
material non-public information giving rise to an Allowed Delay, and (b) advise
the Investors in writing to cease all sales under the Registration Statement
until the end of the Allowed Delay.

3. Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will:

 

  (a) use its best efforts to cause the Registration Statements to become
effective and use its best efforts to keep the Registration Statements
continuously effective for a period that will terminate upon the earlier of
(i) the date on which all Registrable Securities covered by such Registration
Statement, as amended from time to time, have been sold, and (ii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold pursuant to Rule 144(k) under the 1933 Act;

 

  (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the period specified in
Section 3(a) and to comply with the provisions of the 1933 Act and the 1934 Act
with respect to the distribution of all of the Registrable Securities covered
thereby;

 

  (c) provide copies to and permit the counsel designated by the Agents on
behalf of the Investors to review each Registration Statement and all amendments
and supplements thereto prior to their filing with the SEC and not file any
document to which such counsel reasonably objects; provided, however, that the
Company is entitled to file any such document, and rely on the assumption that
there is no objection, if the Company does not receive a written objection from
Agent’s counsel within three Business Days after the document is provided, and
provided, however, that the period from the date of any such objection of
counsel through the date on which such objection is resolved by the Company in
good faith shall extend by an equal number of days, any deadlines which the
Company is obligated to meet hereunder or under the Agency Agreement or
Subscription Agreement;

 

  (d)

furnish to the Investors and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company copies of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a

 

4.



--------------------------------------------------------------------------------

 

preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor that are
covered by the related Registration Statement;

 

  (e) use its best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;

 

  (f) use its best efforts to cause all Common Shares covered by a Registration
Statement to be listed on the Toronto Stock Exchange or TSX Venture Exchange;

 

  (g) immediately notify the Investors, at any time when a Prospectus relating
to Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of any such
holder, promptly prepare and furnish to such holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the Investors of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be slated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 

  (h) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder, and make available to its security holders, as
soon as reasonably practicable, but not later than the due date for reports due
under Section 13 or 15(d) of the Exchange Act, an earnings statement covering a
period of at least twelve (12) months, beginning after the effective date of
each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11 (a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(h), the Company shall be deemed
to have satisfied the requirements of this paragraph by filing such reports as
are required by Section 13(a) or 15(d) of the Exchange Act within the time
required for filing those reports, including its annual report on Form 10-K and
its quarterly reports on Form 10-Q; and

 

  (i)

with a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) under the 1933 Act and any other rule or regulation of the
SEC that may at any time permit the Investors to sell Common Shares to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities

 

5.



--------------------------------------------------------------------------------

 

may be resold pursuant to Rule 144(k) or any other rule of similar effect or
(B) such date as all of the Registrable Securities shall have been resold;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act; and (iii) furnish to each Investor
upon request, as long as such Investor owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent annual
report on Form 10-K (or such other form then available to the Company), and
(C) such other information as may be reasonably requested in order to avail such
Investor of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration.

The Company will not be required to take any actions required under this
Section 3 that are not, in the written opinion of counsel for the Company,
satisfactory to the Investors acting reasonably, in compliance with applicable
law.

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

4. Obligations of the Investors.

 

  (a) Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

  (b) Specifically, it shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities that the Investor furnish to the Company information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such securities and shall execute such
documents in connection with such registration as the Company may reasonably
request.

 

  (c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of an event pursuant to Section 3(e) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the
Investor’s receipt of the copies of the supplemented or amended prospectus filed
with the SEC and declared effective and, if so directed by the Company, the
Investor shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Investor’s possession of the Prospectus covering the Registrable Securities
current at the time of receipt of such notice.

 

6.



--------------------------------------------------------------------------------

5. Indemnification.

 

  (a) Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or Prospectus contained
therein, or any amendment or supplement thereof, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) any violation by the Company of
any rule or regulation promulgated under the 1933 Act applicable to the Company
and relating to action or inaction required of the Company in connection with
such registration; or (iv) any failure to register or qualify the Registrable
Securities included in any such Registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on an Investor’s behalf (the
undertaking of any underwriter chosen by the Company being attributed to the
Company) and will reimburse such Investor, and each such officer, director or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Investor or any such controlling
person in writing specifically for use in such Registration Statement or
Prospectus.

 

  (b)

Indemnification by the Investors. In connection with any registration pursuant
to the terms of this Agreement, each Investor will furnish to the Company in
writing such information as the Company reasonably requests concerning the
holders of Registrable Securities or the proposed manner of distribution for use
in connection with any Registration Statement or Prospectus and agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders,
agents and each person who controls the

 

7.



--------------------------------------------------------------------------------

 

Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney fees) resulting
from any untrue statement of a material fact or an alleged untrue statement of a
material fact or any omission of a material fact or an alleged omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission or alleged untrue statement or
omission is contained in any information furnished in writing by such Investor
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of an Investor be greater in amount than the dollar amount of the proceeds
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.

 

  (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the prior written consent of the indemnified party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.

 

  (d)

Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying

 

8.



--------------------------------------------------------------------------------

 

party shall contribute to the amount paid or payable by the indemnified party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the 1933 Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds received by it upon the sale of
the Registrable Securities giving rise to such contribution obligation.

6. Miscellaneous.

 

  (a) Amendments and Waivers. This Agreement may be amended only in writing
signed by the Company and the Agents. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Agents.

 

  (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made (i) as set forth in Section 16 of the Agency Agreement
and (ii) to each Subscriber at the address listed on Page 1 of its respective
Subscription Agreement.

 

  (c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

  (d) Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Agents; provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Agents, after notice duly given by the Company
to each Investor.

 

  (e) Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties; for greater clarity, the benefit of this
Agreement will also inure to any transferees of Units and Registrable
Securities. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

9.



--------------------------------------------------------------------------------

  (f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

  (g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

  (h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

  (i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

  (j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

  (k) Governing Law; Attornment to Ontario. This Agreement shall be governed by
and construed in accordance with the laws of Ontario and the laws of Canada
applicable therein. Any and all disputes arising under this Registration Rights
Agreement, whether as to interpretation, performance or otherwise, shall be
subject to the exclusive jurisdiction of the courts of the Province of Ontario
and each of the parties hereto hereby irrevocably attorns to the jurisdiction of
the courts of such province.

[intentionally blank]

 

10.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

TD SECURITIES INC.

By:

 

”Signed”

Name:

 

Title:

 

BLACKMONT CAPITAL INC.

By:

 

”Signed”

Name:

 

Title:

 

The foregoing is hereby accepted on the terms and conditions therein set forth.

DATED as of August 2, 2007.

 

STERLING MINING COMPANY

By:

 

”Signed”

Name:

 

Title:

 

 

11.